                                 Case 17-26865              Doc        Filed 12/10/18            Page 1 of 2
Fill in this information to identify the case:


Debtor 1 Tia D. Peoples-Harris

Debtor 2
(Spouse, if filing)
United States Bankruptcy Court for the District of Maryland

Case number 17-26865-MMH


Official Form 410S1
Notice of Mortgage Payment Change                                                                                                     12/15
 If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
 principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
 to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


 Name of creditor: Federal National Mortgage Association                              Court claim no. (if known): 1
 (“Fannie Mae”), creditor c/o Seterus, Inc.


 Last four digits of any number
 you use to identify the debtor’s 2788                                               Date of payment change: January 1, 2019
 account:                                                                            Must be at least 21 days after date of this notice

                                                                                     New total payment:            $405.19

                                                                                     Principal, interest, and escrow, if any

  Part 1:      Escrow Account Payment Adjustment

  1. Will there be a change in the debtor’s escrow account payment?

         No


         Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the
     basis for the change. If a statement is not attached, explain why: ___________________________________________________

               Current escrow payment:       $151.75             New escrow payment: $145.31


  Part 2:      Mortgage Payment Adjustment

  2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor's
     variable-rate note account?

      No

            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
           attached, explain why:

               Current interest rate:      ____________    New interest rate:                      _________________
               Current principal and interest payment: ___________________ New principal and interest payment:
               _______________




Official Form 410S1                      Notice of Mortgage Payment Change                                                     page 1
                                     Case 17-26865                 Doc   Filed 12/10/18           Page 2 of 2
Debtor1 Tia D. Peoples-Harris                                                      Case Number (If known):17-26865-MMH
               First Name        Middle Name           Last Name


  Part 3:           Other Payment Change


  3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?

       No

              Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan
               modification agreement. (Court approval may be required before the payment change can take effect.)

                   Reason for change:

      Current mortgage payment: $ _______________                  New mortgage payment: $ _____________________


   Part 4: Sign Here

     The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address
     and telephone number.

     Check the appropriate box.

    ❐I am the creditor.
    ☒I am the creditor’s authorized agent.

     I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of
     my knowledge, information, and reasonable belief.
                  /s/ Namrata Loomba
            _____________________________________________
           Signature                                                                Date ____December 10, 2018_____________




  Print:                                                                         Title Attorney for Federal National Mortgage Association
        Kathryn Smits, Esquire                                                   (“Fannie Mae”), creditor c/o Seterus, Inc.
        Namrata Loomba, Esquire
  ________________________________

  First Name                 Middle Name            Last Name




     Company            Orlans PC


     Address            PO Box 2548
                        Number             Street

                        Leesburg, VA 20177


  Contact phone        (703)777-7101                                             Contact Email: ksmits@orlans.com
                                                                                                nloomba@orlans.com




Official Form 410S1                            Notice of Mortgage Payment Change                                           page 2
